Title: To George Washington from John Hurlbut, 12 April 1781
From: Hurlbut, John
To: Washington, George


                        
                            Sir
                            Westmoreland 12th April 1781
                        
                        your Excellency will remember that you received a letter by me from his Excellency Governor Trumbull: at
                            Litchfield in Connecticut the beginning of last march; Inclosing the Coppys of Two Memorials from this place in the name of
                            Thomas McCluer & Others; John Ryon and Others; praying for a discharge from the Service as also the resolves of
                            the assembly thereon—upon my return home I found that the men had most of them marched out, and Others have Since marched,
                            Some few Still remaining who have Large Expensive familys have been Indulged by Colo. Durkee to Continue untill further
                            Orders. and by letters from Camp am Informed that they have received no Orders from your Excellency respecting the Subject
                            of their Discharge—Altho these men weigh but little in the Grand scale of the American Interest. yet their property and
                            family Connections are Dear to them as Individuals—I would therefore in behalf of those men Intreat that their Case may
                            not be Overlooked as of Small Consequence but that they may have an answer as soon as may be Consistant with the publick
                            Good, the state of their case need not be again represented only this much the Season of the year is Such they need Soon
                            to know their Destiny as they must Expect to Support themselves and familys those that have.
                        The Case of John Ryon &c. Differs from the Others as they are and were Counted for the State Quota I
                            Should think the resolve of Congress with respect to them was not Necessary but we Submit all to your Excellencys Great
                            Goodness.
                        Sr you will Excuse my thus writing as they have applyed to me for to assist them by personally applying to
                            your Excellency—the applycation to the Assembly of Connecticut has already Cost them a Considerable Sum Length of Service
                            and badness of pay has reduced them to a low State as to Interest. I am Sr with the Greatest Esteem & respect your Excellencys most Obedient & very humble Servt
                        
                            John Hurlbutt
                        
                    